In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 10-527V
                                           (Not to be published)


*************************
                           *
JOHN WINDMON,              *
                           *
               Petitioner, *
                           *                                              Filed: April 24, 2013
          v.               *
                           *                                              Decision on Attorney’s
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************


                              DECISION1 (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision on October 12, 2012. On April 23, 2013, the parties filed a stipulation concerning
attorney’s fees and costs in this matter. The parties’ stipulation requests a total payment of
$18,006.87, representing attorney’s fees and costs. In accordance with General Order #9, the
stipulation includes a statement that petitioner incurred no reimbursable costs in pursuit of his
claim.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $18,006.87, as a lump sum in the form of a check
payable jointly to Petitioner and Petitioner’s counsel, Isaiah Kalinowski, forwarded to the


1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
main office of Maglio, Christopher, & Toale, located at 1605 Main Street, Suite 710,
Sarasota, Florida 34236.


       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.

IT IS SO ORDERED
                                                               /s/ George L. Hastings, Jr.
                                                                   George L. Hastings, Jr.
                                                                   Special Master